DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Non-Final Rejection mailed on 06/07/2022 is hereby vacated/withdrawn and is now replaced by this new Non-Final Rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wenner 2,589,913.
Wenner discloses a decoy anchor system comprising:  a decoy anchor (C) having a main body member (10-11), said main body member defining two holes (upper hole 13 through 10, lower hole 13 through 11) therein; an anchor line (17) slidably attached to said decoy anchor through both of said holes (line 17 extends through upper hole 13 through 10; see Fig. 4 and line 17 extends through lower hole 13 through 11; see Fig. 4), so that said decoy anchor may slide along said anchor line (line 17 may slide to the extent of loop 16 but also 17 may slide along its length before knot for loop 16 is tied), and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor (one desired position shown in Fig. 1 or 4).
In regard to claim 2, Wenner discloses wherein said decoy anchor is integrally formed by a single piece of material (pivot 13 which is formed of a single piece of material joins members 10-11 so that the entire assembly is a single operating unit; structure of the decoy anchor not being specifically claimed).
In regard to claim 3, Wenner discloses said decoy anchor is made of metal (10-11 made of metal).
In regard to claim 4, Wenner discloses wherein said anchor line is made from material selected from the group consisting of monofilament line (cord 17 is a single filament), a coated cable line, and polyvinyl chloride.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jeter, Jr. 8,671,526.
Jeter, Jr. discloses a decoy anchor system comprising:  a decoy anchor (100) having a main body member (110), said main body member defining two holes (120, 130) therein; an anchor line (string or cord) slidably attached to said decoy anchor through both of said holes (see Figs. 5-6), so that said decoy anchor may slide along said anchor line, and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor.
In regard to claim 2, Jeter, Jr. discloses wherein said decoy anchor is integrally formed by a single piece of material (see col. 4, lines 23-28).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chupp 2013/0145582.
Chupp discloses a decoy anchor system comprising:  a decoy anchor (1) having a main body member (10), said main body member defining two holes (11A-B, 12A-B) therein; an anchor line (99) slidably attached to said decoy anchor through both of said holes (see Fig. 1), so that said decoy anchor may slide along said anchor line, and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor.
In regard to claim 2, Chupp discloses wherein said decoy anchor (1) is integrally formed by a single piece of material (see para. 0015).
In regard to claim 3, Chupp discloses wherein said decoy anchor (1) is made of metal (see para. 0015).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hardin 2,390,584.
Hardin discloses a decoy anchor system comprising:  a decoy anchor (6) having a main body member (see Fig.), said main body member defining two holes (8-9) therein; an anchor line (1) slidably attached to said decoy anchor through both of said holes (see Fig.), so that said decoy anchor may slide along said anchor line, and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor.
In regard to claim 2, Hardin discloses wherein said decoy anchor (6) is integrally formed by a single piece of material (see col. 1, lines 45-53).
In regard to claim 3, Hardin discloses wherein said decoy anchor (1) is made of metal (see col. 1, lines 48-50).
In regard to claim 4, Hardin discloses wherein said anchor line is made from material selected from the group consisting of monofilament line (line 1 is monofilament), a coated cable line, and polyvinyl chloride.
Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mrozek 5,189,827.
Mrozek discloses a decoy anchor system comprising:  a decoy anchor (16) having a main body member (see Fig. 1), said main body member defining two holes (44, 46, 48) therein; an anchor line (10) slidably attached to said decoy anchor through both of said holes (see Fig. 3 or 4), so that said decoy anchor may slide along said anchor line, and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor.
In regard to claim 2, Mrozek discloses wherein said decoy anchor (16) is integrally formed by a single piece of material (plastic).
In regard to claim 4, Mrozek discloses wherein said anchor line is made from material selected from the group consisting of monofilament line (10 is monofilament), a coated cable line, and polyvinyl chloride.
Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Preller, Jr. 10,206,385.
Preller, Jr. discloses a decoy anchor system comprising:  a decoy anchor (16) having a main body member (see Figs. 6-7), said main body member defining two holes (22, 24, 26) therein; an anchor line (12) slidably attached to said decoy anchor through both of said holes (see Fig. 7), so that said decoy anchor may slide along said anchor line, and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor.
In regard to claim 2, Preller, Jr. discloses wherein said decoy anchor (16) is integrally formed by a single piece of material (plastic).
In regard to claim 4, Preller, Jr. discloses wherein said anchor line is made from material selected from the group consisting of monofilament line (12 is fishing line which is monofilament), a coated cable line, and polyvinyl chloride.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Forster 1,153,053.
Forster discloses a decoy anchor system comprising:  a decoy anchor (11) having a main body member (see Fig. 1 or 2), said main body member defining two holes (2) therein; an anchor line (8) slidably attached to said decoy anchor through both of said holes (see Fig. 2), so that said decoy anchor may slide along said anchor line, and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor.
In regard to claims 2-3, Forster discloses wherein said decoy anchor (1) is integrally formed by a single piece of material and is made of metal (metal material shown in cross-section in Fig. 3).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beres 4,137,664.
Beres discloses a decoy anchor system comprising:  a decoy anchor (4) having a main body member (see Fig. 1), said main body member defining two holes (20, 22, 24) therein; an anchor line (6) slidably attached to said decoy anchor through both of said holes (see Fig. 2), so that said decoy anchor may slide along said anchor line, and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor.
In regard to claim 2, Beres discloses wherein said decoy anchor (4) is integrally formed by a single piece of material (lead).
In regard to claim 3, Beres discloses wherein said decoy anchor (4) is made of metal (lead).
In regard to claim 4, Beres discloses wherein said anchor line is made from material selected from the group consisting of monofilament line (6), a coated cable line, and polyvinyl chloride.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster 1,153,053 in view of Mrozek 5,189,827.
Forster does not disclose wherein said anchor line is made a twisted material (see Fig. ), but does not disclose wherein said anchor line is made from a material selected from the group consisting of monofilament line, a coated cable line, and polyvinyl chloride.  Mrozek discloses wherein said anchor line is made from a material selected from the group consisting of monofilament line (10 is a conventional monofilament fishing line 10), a coated cable line, and polyvinyl chloride.  It would have been obvious to one of ordinary skill in the art to modify the anchor line of Forster such that it is made from a material selected from the group consisting of monofilament line, a coated cable line, and polyvinyl chloride in view of Mrozek in order to provide a commonly used type of fishing line that is widely available.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beres 4,137,664 in view of Mrozek 5,189,827.
Alternatively Beres does not disclose wherein said anchor line is made from a material selected from the group consisting of monofilament line, a coated cable line, and polyvinyl chloride.  Mrozek discloses wherein said anchor line is made from a material selected from the group consisting of monofilament line (10 is a conventional monofilament fishing line 10), a coated cable line, and polyvinyl chloride.  It would have been obvious to one of ordinary skill in the art to modify the anchor line of Beres such that it is made from a material selected from the group consisting of monofilament line, a coated cable line, and polyvinyl chloride in view of Mrozek in order to provide a commonly used type of fishing line that is widely available.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenner 2,589,913 in view of Andrews 2014/0331542 or Ferrell 4,612,722.
Alternatively Wenner discloses the anchor line (17) made from a cord, but does not disclose said anchor line which is made from material selected from the group consisting of monofilament line, a coated cable line, and polyvinyl chloride.  Andrews discloses an anchor line (1) made from a coated cable line (galvanized steel wire cable 25 enveloped by polyvinyl chloride material 27; see para. 0033).  Ferrell discloses an anchor line (52) comprised of monofilament line (see para. 18).  It would have been obvious to one of ordinary skill in the art to substitute the coated cable line of Andrews or the monofilament of Ferrell for the anchor line cord of Wenner in order to utilize known types of materials for anchor lines which are very strong and resist corrosion or to provide a thin tether that does not present much resistance to the passage of water flowing there past.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlins 2,555,815 in view of Knuth 3,930,328.
Rawlins discloses a decoy anchor system comprising:  a decoy anchor (5) having a main body member (6), said main body member defining two holes (8, 12) therein; an anchor line (9) attached to said decoy anchor through one of said holes (line 17 extends through 8), and wherein said decoy anchor remains in a desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor (see Fig. 1 which shows one desired position of the decoy anchor along the anchor line), but does not disclose the anchor line slidably attached to said decoy anchor through both of said holes so that said decoy anchor may slide along said anchor line, and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor.  Knuth discloses a decoy anchor (14’-16’ in Fig. 4 or 14”-16” in Figs. 3 & 5) having a main body member (15’, 15”), said main body member defining two holes (see two holes in the left end of 15’ and two holes in one end of 15” in Fig. 5) therein; an anchor line (17, 17”) slidably attached to said decoy anchor line through both of said holes (see Fig. 4 or Figs. 3, 5), so that said decoy anchor may slide along said anchor line, and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor (see col. 1, lines 5-27 & col. 2, lines 4-24; see Fig. 4 or Figs. 3, 5).  It would have been obvious to one of ordinary skill in the art to modify the anchor line of Rawlins such that it is slidably attached to said decoy anchor through both of said holes so that said decoy anchor may slide along said anchor line, and wherein said decoy anchor remains in any desired position along said anchor line due to frictional engagement between said anchor line and said decoy anchor in view of Knuth in order to provide a means for adjusting the length of the anchor line between the decoy and the anchor depending upon the depth of the water encountered in use.  
In regard to claim 2, Rawlins discloses wherein said decoy anchor is integrally formed by a single piece of material (anchor 5 as shown in Fig. 4 is made of a single piece of material).
In regard to claim 3, Rawlins discloses said decoy anchor is made of metal (5 of suitable metal).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlins 2,555,815 in view of Knuth 3,930,328.
Rawlins and Knuth do not disclose said anchor line which is made from material selected from the group consisting of monofilament line, a coated cable line, and polyvinyl chloride.  Andrews discloses an anchor line (1) made from a coated cable line (galvanized steel wire cable 25 enveloped by polyvinyl chloride material 27; see para. 0033).  Ferrell discloses an anchor line (52) comprised of monofilament line (see para. 18).  It would have been obvious to one of ordinary skill in the art to substitute the coated cable line of Andrews or the monofilament of Ferrell for the anchor line cord of Rawlins or Ferrell in order to utilize known types of materials for anchor lines which are very strong and resist corrosion or to provide a thin tether that does not present much resistance to the passage of water flowing there past.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlins 2,555,815 in view of Knuth 3,930,328 as applied to claim 1 above, and further in view of Andrews 2014/0331542 or Ferrell 4,612,722.
Rawlins and Knuth do not disclose said anchor line which is made from material selected from the group consisting of monofilament line, a coated cable line, and polyvinyl chloride.  Andrews discloses an anchor line (1) made from a coated cable line (galvanized steel wire cable 25 enveloped by polyvinyl chloride material 27; see para. 0033).  Ferrell discloses an anchor line (52) comprised of monofilament line (see para. 18).  It would have been obvious to one of ordinary skill in the art to substitute the coated cable line of Andrews or the monofilament of Ferrell for the anchor line cord of Rawlins or Ferrell in order to utilize known types of materials for anchor lines which are very strong and resist corrosion or to provide a thin tether that does not present much resistance to the passage of water flowing there past.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA